DETAILED ACTION 
The present application, filed on 6/17/2019 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         

a.  Claims 1, 4-5, 8, 11-12, 15, 18-19 are amended
b.  Claims 2, 6, 9, 13, 16, 20 are cancelled 

Overall, Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 are pending and have been considered below.  


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 10/1/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 15 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: receiving a request for content; determining one or more content experiments; transmitting the hash value to the computing device as a cookie. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing content based on experimentation. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: determining content experiments that the computing device is eligible to receive content experiments; generating a code snippet of the content variations; generating a hash value of the code snippet. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere inputting or pre-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the set of content variations, the one of more content variations; the code snippet; the amount of code of the content snippet; the hash value of the code snippet. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. memory; processing device are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: determining content experiments that the computing device is eligible to receive content experiments; generating a code snippet of the content variations; generating a hash value of the code snippet. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere inputting or pre-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the set of content variations, the one of more content variations; the code snippet; the amount of code of the content snippet; the hash value of the code snippet. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: memory; processing device. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, 

Dependent Claim 4 (which is repeated in Claims 11, 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving information; comparting information; identifying content. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 (which is repeated in Claims 12, 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: evaluating targeting criteria; determining content experiments; assigning content experiments to be provided. These limitation have been analyzed as part of Step 2A Prong One and found to be part of the identified abstract idea. 

Dependent Claims 3, 7 (which are repeated in Claims 10, 17, 14 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the targeting criteria; the request. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig6 and [0038]-[0044], including among others: processing device; main memory; static memory; network interface device; network; video display; alpha-numeric input; cursor control device; signal generation device; data storage device. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.     

Claims 1, 8, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolam (US 9,401,949), in view of Adams (US 2016/0218881), in further view of Gondi (US 10,459,822), in further view of Brill et al (US 2016/0063568).  
Regarding Claims 1, 8, 15 – Kolam discloses: A method comprising:  
receiving, from a computing device, a request for content hosted by a content provider device; {see at least fig5, rc502, (49)/[9:12-37] request for content is received}    
generating, by a processing device, …, the hash value identifying the … to be provided to the computing device, and storing the hash value; and {see at least fig7, rc706, (77)-(78)/[16:48-17:15] generating and storing hash values for each version; fig7, rc708, (77)-(78)/[16:48-17:15] the updated, hashed version is presented to a computing device; (70)/[15:4-30] id stored in server; fig6, rc602, (67)-(68)/[14:21-44] content id is cached, i.e. stored (this means that hash values to identify content variations are first stored and then provided to a computing device, as recited by claim 1)}

Kolam does not disclose, however, Adams discloses: 
	… the computing device as a cookie having a cookie value, {see at least fig9D, rc985, [0086] Code section 930 includes code to generate a hash value based on the verification domain strings and the session cookie when the image resource is received and/or generated, and to provide the generated hash value as a cookie to host device 220. (the hashed value is provided to the computing device as a cookie)}   
	… cookie value … {see at least [0086] has value as a cookie} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam to include the elements of Adams.  One would have been motivated to do so, in order to provide the content version to the computer device in a safe mode.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam evidently discloses proving the right content based on a request.  Adams is merely relied upon to illustrate the functionality of transmitting the hash value as a cookie in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as transmitting the hash value as a cookie are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, as well as Adams would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam / Adams.

Kolam, Adams does not disclose, however, Gondi discloses:
wherein the set of content experiments is associated with a plurality of content variations; {see at least fig1. Rc110, rc112, (8)/[2:29-56], (11)/[3:56-4:14] first source code, second source code}   
generating a code snippet of the one or more content variations {see at least (14)/[4:57-5:10] code snippet as an example portion of the source code (reads on generating code snippet)}    
wherein the one or more content variations are a subset that is less than all of the plurality of content variations; {see at least fig1. Rc110, rc112, (8)/[2:39-56], (11)/[3:56-4:14]  first source code, second source code. Examiner also points out that it stands to logic and reason that a subset is less than the entirety}   
wherein the code snippet comprises code executable by the computing device to perform the one or more content variations, and {see at least (13)-(14)/[4:40-5:10] lines, instructions to perform a task or several tasks} 
   wherein an amount of the code of the code snippet is smaller than an amount of code to perform the plurality of content variations;  {see at least (13)-(14)/[ 4:40-5:10] “portion” of code (reads on smaller than the total code)}
	… a hash value of the code snippet … {see at least (17)-(18)/[5:65-6:45] hash value of code snippets}  
	… code snippet … {see at least (14)/[ 4:57-5:10] code snippet as an example portion of the source code} 
transmitting the hash value to a caching server {see at least fig1, rc120A, rc114, rc120B, rc118, (8)-(9)/[2:39-3:17] results transmitted to the respective server} and to storage of a computing device …  {see at least fig1, rc102A, rc114, rc102B, rc118, (9)/[ 2:39-3:17] results transmitted to the storage of the respective computing device} 


In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams to include the elements of Gondi.  One would have been motivated to do so, in order to exclude content irrelevant to the computing device.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams evidently discloses proving the right content based on a request.  Gondi is merely relied upon to illustrate the functionality of content variation snippet in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as content variation snippet are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, as well as Gondi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams / Gondi.

Kolam, Adams, Gondi does not disclose, however, Brill discloses:
determining, based on the requested content and targeting criteria to determine eligibility, one or more content experiments that the computing device is eligible to receive from a set of content experiments; {see at least [0030] selecting based on targeting criteria and requests} 
determining, for each of the one or more content experiments, one or more content variations to be provided to the computing device; {see at least [0030] content to be presented to user} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Gondi to include the elements of Brill.  One would have been motivated to do so, in order to select the right content variation.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Gondi evidently discloses proving the right content based on a request.  Brill is merely relied upon to illustrate the functionality of targeting criteria for content variations in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as targeting criteria for content variations are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Gondi, as well as Brill would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Gondi / Brill. 


Claims 3-4, 7, 10-11, 14, 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolam (US 9,401,949), in view of Adams (US 2016/0218881), in further view of Gondi (US 10,459,822), in further view of Brill et al (US 2016/0063568), in further view of Kikuchi et al (US 2011/0179075).  
Regarding Claims 3, 10, 17 – Kolam, Adams, Gondi, Brill discloses the limitations of Claims 1, 8, 15. Kolam, Adams, Gondi, Brill does not disclose, however, Kikuchi discloses:  
	wherein the targeting criteria includes one or more of: a computing device type, a source the request originated from, cookies on the computing device, query parameters in the request. geographic location of the computing device, a language of the computing device, a URL, a uniform resource identifier, a header, a flag or an internet protocol (IP) address. {see at least [0080] The user information can be acquired from the user management server 120 as information including the access authority at a user's private level, a domain level, and an open domain level, which are referred to by a user ID of the user after log-on; fig2, rc208, [0048] user authentication, user ID}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Gondi, Brill to include the elements of Kikuchi.  One would have been motivated to do so, in order to select the right content variation.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Gondi, Brill evidently discloses proving the right content based on a request.  Kikuchi is merely relied upon to illustrate the functionality of targeting criteria in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as targeting criteria are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Gondi, Brill, as well as Kikuchi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Gondi, Brill / Kikuchi.

Regarding Claims 4, 11, 18 – Kolam, Adams, Gondi, Brill discloses the limitations of Claims 1, 8, 17. Kolam, Adams, Gondi, Brill does not disclose, however, Kikuchi discloses: wherein determining, based on the requested content and the targeting criteria to determine eligibility, the one or more content experiments that the computing device is eligible to receive comprises: 
receiving information from the computing device, wherein the information indicates characteristics of one or more of the request, the computing device, a user of the computing device, an application running on the computing device, or information stored on the computing device; {see at least [0080] The user information can be acquired from the user management server 120 as information including the access authority at a user's private level, a domain level, and an open domain level, which are referred to by a user ID of the user after log-on; fig2, rc208, [0048] user authentication, user ID}    
comparing the information to the targeting criteria to determine eligibility; and {see at least fig7, rcS703, [0082] access authority (reads on targeting criteria)}   
identifying the one or more content variations having targeting criteria that match the information.  {see at least fig7, rcS704, [0083]-[0084] At Step S704 if it is judged as a cache hit (yes), the processing proceeds to Step S705, where cache contents corresponding to the hash value is read from the cache memory to acquire a search result, and at Step S706 the acquired contents are sent to the search result creation unit 214 to create a search result, which is sent to the originator of the search request via the network 108, thus ending a series of transactions at Step S712.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Gondi, Brill to include the elements of Kikuchi.  One would have been motivated to do so, in order to select the right content variation.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Gondi, Brill evidently discloses proving the right content based on a request.  Kikuchi is merely relied upon to illustrate the functionality of targeting criteria in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as targeting criteria are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Gondi, Brill, as well as Kikuchi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Gondi, Brill / Kikuchi.

Regarding Claims 7, 14 – Kolam, Adams, Gondi, Brill discloses the limitations of Claims 1, 8. Kolam, Adams, Gondi, Brill does not disclose, however, Kikuchi discloses:  
	wherein the request is received at an edge node.  {see at least fig1, rc110, rc120, [0035]-[0036] access search server, user management server (reads on edge node, beads on the edge node definition in the specification at [0028]}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Gondi, Brill to include the elements of Kikuchi.  One would have been motivated to do so, in order to be able to provide content in a network as well.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Gondi, Brill evidently discloses proving the right content based on a request.  Kikuchi is merely relied upon to illustrate the functionality of an edge node in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as an edge node are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Gondi, Brill, as well as Kikuchi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Gondi, Brill / Kikuchi.


Claims 5, 12, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolam (US 9,401,949), in view of Adams (US 2016/0218881), in further view of Gondi (US 10,459,822), in further view of Brill et al (US 2016/0063568), in further view of Kikuchi et al (US 2011/0179075), in further view of Zarn (US 2015/0339330), in further view of Michaeli et al (US 2019/0066151).  
Regarding Claims 5, 12, 19 – Kolam, Adams, Gondi, Brill discloses the limitations of Claims 1, 8, 15. Kolam, Adams, Gondi, Brill does not disclose, however, Kikuchi discloses:  wherein determining the one or more content variations comprises: 
evaluating targeting criteria for each of the set of content experiments for the requested content; {see at least Fig7, rcS702, [0080] At Step S702, user's access authority is acquired as user information from the user management server 120. The user information can be acquired from the user management server 120 as information including the access authority at a user's private level, a domain level, and an open domain level, which are referred to by a user ID of the user after log-on.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Gondi, Brill to include the elements of Kikuchi.  One would have been motivated to do so, in order to provide the best content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Gondi, Brill evidently discloses proving the right content based on a request.  Kikuchi is merely relied upon to illustrate the functionality of targeting criteria in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as targeting criteria are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Gondi, Brill, as well as Kikuchi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Gondi, Brill / Kikuchi.

Kolam, Adams, Gondi, Brill, Kikuchi does not disclose, however, Zarn further discloses:  
determining the one or more content experiments that the computing device is eligible for from a set of content experiments; and {see at least [0047]-[0048] experiments may proceed in chronological order; country of origin is eligible (reads on computing device is eligible)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Gondi, Brill, Kikuchi to include the elements of Zarn.  One would have been motivated to do so, in order to provide the best content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Gondi, Brill, Kikuchi evidently discloses proving the right content based on a request.  Zarn is merely relied upon to illustrate the functionality of determining content experiments in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as determining content experiments are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Gondi, Brill, Kikuchi, as well as Zarn would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Gondi, Brill, Kikuchi / Zarn.

Kolam, Adams, Gondi, Brill, Kikuchi, Zarn does not disclose, however, Michaeli discloses: 
randomly assigning, for each of the one or more content experiments for which the computing device is eligible, the one or more content variations to be provided to the computing device.  {see at least [0089] The assignment of the content variations may be based on a baseline set of decision rules (also referred to herein as a Level 0 recommendation) in which the assignment is performed according to a random distribution that assigns one content variation from two or more content variations (e.g., a control content and one or more variations of the control content) to a target entity, independently of the features of the target entity, i.e., based on zero target features (e.g., 30% of target entities assigned to variation A and 70% to variation B). Alternatively or additionally, the assignment is based on a set of decision rules (e.g., received from a user using an interface) which define one or more common features of the target entity (e.g., 40% of male target entities to variation A, and 60% of female target entities to variation B).}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Gondi, Brill, Kikuchi, Zarn to include the elements of Michaeli.  One would have been motivated to do so, in order to give content variations that do not qualify for an experiment also a chance to take part in the experiment.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Gondi, Brill, Kikuchi, Zarn evidently discloses caching the content variation and the content hash value together on a cache server.  Michaeli is merely relied upon to illustrate the functionality of providing content variations randomly in the same or similar context.  As best understood by Examiner, since both caching the content variation and the content hash value together on a cache server, as well as providing content variations randomly are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Gondi, Brill, Kikuchi, Zarn, as well as Michaeli would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Gondi, Brill, Kikuchi, Zarn / Michaeli.  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Respectfully, however, none of these recitations would appear, on their face, to describe or recite "agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the enumeration “agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships” provides some examples of the categories that are included in the grouping: “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” 
Second, this enumeration is not exhaustive (see 2019 PEG and 2019 Revised PEG).   

Applicant submits “Stated another way, if these recitations could reasonably be interpreted as "commercial activity" then all computerized network activity would be "commercial" activity.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The eligibility analysis in the instant Office Action does not make such an allegation.   

Applicant submits “Applicant respectfully submits that the claims are not directed to methods of organizing human activity and are, thus, not directed to an abstract idea.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
“A method of organizing human activity” is the name of the grouping under which the instant independent claim fall. The eligibility analysis does not allege that the elements if the independent claim are “a method of organizing human activity.” The eligibility analysis in the instant Office Action has determined that the elements of the independent claims fall into the grouping titled “a method of organizing human activity.” 

Applicant submits “… the additional recitations regarding generating the snippet of code and the resulting hash are still applied, relied on, or used by other recitations of the claim to provide improvements to the efficiency, speed, and resource usage of the network.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to a campaign test system. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to cache content (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art content caching engines, as claimed by Applicant. In spite of disclosing at [0050], [0064] of the specification some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art content caching engines. The original disclosure therefore does not suggest that the particular content caching engine structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).
  
Applicant submits “Thus, the output of the recitations of the "code snippet" of claim 1 results in a specific output that is applied, relied on, and/or used to provide improved operating environments, which is both a technological and a business improvement.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See the response immediately above.   

Applicant submits “This improvement is specific to a technical field, as it directly addresses issues with content providers performing content experimentation and further provides improvements to business models performing such content experimentation.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See the response immediately above.   

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112.
	The rejections are withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “In any event, the cited portion of Adams certainly does not disclose or suggest that its "hash" value is transmitted to "a caching server and to storage of the computing device as a cookie," as recited in claim 1.” Examiner agrees. However, Gondi discloses:   
transmitting the hash value to a caching server {see at least fig1, rc120A, rc114, rc120B, rc118, (8)-(9)/[2:39-3:17] results transmitted to the respective server} and to storage of a computing device …  {see at least fig1, rc102A, rc114, rc102B, rc118, (9)/[ 2:39-3:17] results transmitted to the storage of the respective computing device}
Therefore, Gondi discloses the claim limitation. 

Applicant submits “Applicant respectfully submits that the "snippet" of Bakar does not disclose or suggest a "code snippet" (as amended) where the code snippet "comprises code executable by the computing device to perform the one or more content variations, and wherein an amount of the code of the code snippet is smaller than an amount of code to perform the plurality of content variations," as recited in amended claim 1.” Examiner agrees. However, Gondi discloses:   
wherein the set of content experiments is associated with a plurality of content variations; {see at least fig1. Rc110, rc112, (8)/[2:29-56], (11)/[3:56-4:14] first source code, second source code}   
wherein the one or more content variations are a subset that is less than all of the plurality of content variations; {see at least fig1. Rc110, rc112, (8)/[2:39-56], (11)/[3:56-4:14]  first source code, second source code. Examiner also points out that it stands to logic and reason that a subset is less than the entirety}  
wherein the code snippet comprises code executable by the computing device to perform the one or more content variations, and {see at least (13)-(14)/[4:40-5:10] lines, instructions to perform a task or several tasks}  
wherein an amount of the code of the code snippet is smaller than an amount of code to perform the plurality of content variations;  {see at least (13)-(14)/[ 4:40-5:10] “portion” of code (reads on smaller than the total code)}
	… a hash value of the code snippet … {see at least (17)-(18)/[5:65-6:45] hash value of code snippets}  
	… code snippet … {see at least (14)/[ 4:57-5:10] code snippet as an example portion of the source code} 
Therefore, Gondi discloses the claim limitations. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622